UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6253



ELLIS RICHARD DOUGLAS, JR.,

                                            Plaintiff - Appellant,

          versus

PRISON HEALTH SERVICES, INCORPORATED; PATRICIA
WRIGHT, M.D., Medical Director, Maryland Peni-
tentiary's Hospital; FAKUNLE, M.D. (Neurolo-
gist); MATHUR, M.D.; FLETCHER, D.D.S.; DAVID-
SON, D.D.S,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-325-CCB)


Submitted:   May 15, 1997                   Decided:   June 3, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis Richard Douglas, Jr., Appellant Pro Se. Joseph Barry Chazen,
Gina Marie Smith, MEYERS, BILLINGSLEY, RODBELL & ROSENBAUM, P.A.,
Riverdale, Maryland; Benjamin Saul Vaughan, ARMSTRONG, DONOHUE &
CEPPOS, CHARTERED, Rockville, Maryland; Christian Andrew Lodowski,
WHARTON, LEVIN, EHRMANTRAUT, KLEIN & NASH, Annapolis, Maryland;
James F. Rosner, Thomas Johns Whiteford, WHITEFORD, TAYLOR &
PRESTON, Towson, Maryland; Roy Leonard Mason, MASON, KETTERMAN &
MORGAN, Baltimore, Maryland; Deborah Maude Peyton, MASON, KETTERMAN
& MORGAN, Hunt Valley, Maryland, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.
Accordingly, we affirm on the reasoning of the district court.

Douglas v. Prison Health Serv., Inc., No. CA-96-325-CCB (D. Md.

Feb. 7, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3